Case 3:14-cr-00175-WHA Document 956-5 Filed 12/31/18 Page 1 of 3




            EXHIBIT E
        Case 3:14-cr-00175-WHA Document 956-5 Filed 12/31/18 Page 2 of 3



From: webmaster@cpuc.ca.gov <webmaster@cpuc.ca.gov>
Sent: Thursday, November 8, 2018 4:09:50 PM
To: usrb@cpuc.ca.gov
Cc: Allen, Meredith
Subject: Electric Safety Incident Reported- Pacific Gas & Electric Incident No: 181108-9002


The Following information regarding this incident has been reported:

Reporting Date: 11/8/2018 6:06:53 PM
Incident Date: 11/8/2018 @ 6:15 a.m.
Reported By: Meredith Allen, Sr. Director - Regulatory Relations
Utility Name: Pacific Gas & Electric
Phone Number: (415)828-5765
Email Address: MEAE@pge.com

Incident Location: Pulga Rd. Pulga,, Butte County

Reasons For Reporting:
- Fatalities? No (Utility: , Others: )
- Names of Fatalities:
- Injuries? (Utility: , Others: )
- Names of Injured:
- Damage? No (Utility: , Others: )
- Interruption? (Total Customers: , Total Hours: )
- Operator Judgement? Yes
- Media Coverage? No

Cause of Incident: Unknown (Other Cause: )

Agencies on Scene: Fire,

Facilities Affected:
- Utilities Facilities: Caribou-Palermo
- Voltage (KV): 115kV
- Customer's Facilities:

DigIn Information:
- Excavator Name:
- Contact:
- Phone: (___)___-____

Incident Recovery:
- On Scene Date & Time: @ 00:00 a.m.
- Service Restored: @ 00:00 a.m.
       Case 3:14-cr-00175-WHA Document 956-5 Filed 12/31/18 Page 3 of 3



Summary: On November 8, 2018, at approximately 0615 hours, PG&E experienced an outage on the
Caribou-Palermo 115 kV Transmission line in Butte County. In the afternoon of November 8, PG&E
observed by aerial patrol damage to a transmission tower on the Caribou-Palermo 115 kV Transmission
line, approximately one mile north-east of the town of Pulga, in the area of the Camp Fire. This
information is preliminary.
